DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) dated September 13, 2022 was in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS document was considered and a signed copy of the 1449 form is attached.

Response to Remarks and Amendments
Applicant’s response filed September 13, 2022 has been entered and are considered herein.  Any rejection not reiterated herein is withdrawn.
With regard to the rejection of claims 7-10 and 13-15 under 35 USC 112(b), the rejection is withdrawn in view of the amendment to delete the narrow statement of each range or limitation and any indication of “preferred” or “exemplary” embodiments, such that the scope of each claim is now clear.
With regard to the rejection of claims 1, 2, 5-16 and 18 under 35 USC 102(a)(1), the rejection is withdrawn in view of the amendment to the claims such that when rifabutin and colistin are combined, no additional active antibiotic agents are permitted to be encompassed by the claims.
With regard to the rejection of claims 1-6 and 12-17 under 35 USC 102(a)(1), the rejection, Applicants traverse the rejection on the grounds that Chromy provides in vitro data for the antibiotic activity, but does not disclose a treatment method where the rifabutin improves survival of the mammalian subject.  Further, Applicants argue that MIC screenings cannot predictably lead to improved survival, citing the Dr. Luna declaration under 1.132.  It is Further, evidence of unexpected results may not be relied upon to overcome a finding of anticipation.  Since the art contains explicit teachings regarding the use of rifabutin as antibiotic treatment in humans, this disclosure anticipates each required active step of the claimed process.  Any effect of such administration (that is, the claimed improvement in mortality upon the anticipatory administration) would have necessarily been the same as the effect claimed, as an anticipatory administration of the same substance to the same patient population would necessarily have the same effect regardless of whether or not it was recognized at the time. 
To this end, it is noted that the fact that Applicant has recognized another advantage (i.e. the improved survival compared with a subject having the same infection and not treated with any therapeutically active agent) which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).   MPEP 2112(II) provides that “There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).”  
The prior art explicitly describes the use of an identical compound (rifabutin) in an amount falling within the amount described as being “effective” in the present application to an identical patient population having an identical condition.  As such, the art does not need to explicitly describe every effect that results from the claimed administration in order to anticipate the administration itself. Silence in the prior art with regard to a particular property discovered by an applicant for a patent does not render that product patentable. MPEP 2144.09(VII) provides that a if the prior art compound does in fact possess a particular benefit, even though the benefit is not recognized in the prior art, applicant’s recognition of the benefit is not in itself sufficient to distinguish the claimed compound from the prior art. In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991).  Such is the case here.  Further, as it particularly relates to process of use claims, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. The court went on to reverse the obviousness rejection of claims 2-5 and 7-10 which recited a process of using a new compound. The court relied on evidence showing that the nonaddictive property of the new compound was unexpected.). See also In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely directed to the result of mixing the two materials. "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)). Further, MPEP 2112(I) provides "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  As such, Applicant’s claims are drawn to an effect of the administration of the prior art compound to an identical patient population in an identical amount.  Given the circumstances for the administration, the claimed effect would necessarily occur whether or not the prior art recognizes improved survival.  
 Further, it is noted that one alternative of the “improved mortality” is just improved survival compared with a mammalian subject who is infected but is not administered any therapeutically active agent.  Thus, even if the rejection were under obviousness rather than anticipation, it would not have been surprising to find that a drug which was shown to have antibiotic activity in the prior art, as well as described as being a useful treatment for treatment of human Acinetobacter infection, is more effective upon administration than the administration of no drug at all. Therefore, for at least the foregoing reasons as well as those set forth in the original rejection, the rejection is maintained herein.

Status of Claims
Currently, claims 1, 3, 5-18 and 20 are pending in the instant application, each of which read on the elected invention and are under consideration in the instant application.  

Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-6 and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chromy et al., Future Microbiology, Vol. 7, No. 8, (2012). 
Chromy et al. teach the use of rifabutin to treat Acinetobacter baumannii isolated from US soldiers and marines, which reads on the requirement for treating humans.  The reference teaches the use of the method for treating wound infections (which reads on the claimed skin or surgical site infection).  According to the prior art, the three tested rifamycin compounds, which necessarily includes rifabutin, were found to be effective at preventing growth and preventing cellular respiration of MDRAb and select agent surrogate bacteria when evaluated in growth prevention assays, highlighting the potential for repurposing.

Claim Objections
Claims 7-11, 18 and 20 are objected to for depending on a rejected base claim, but appear to be allowable if rewritten in independent form.

Conclusion 
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday -Thursday 8-6pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ALICIA L OTTON/Primary Examiner, Art Unit 1699